NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN L. BROWN,                                 No.    20-15750

                Petitioner-Appellant,           D.C. No. 4:19-cv-00437-RCC-LCK

 v.
                                                MEMORANDUM*
BARBARA VON BLANCKENSEE,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Federal prisoner Brian L. Brown appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Alaimalo v. United

States, 645 F.3d 1042, 1047 (9th Cir. 2011), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brown contends that the Bureau of Prisons violated his right to due process

and his First Amendment rights of access to the courts and to his legal property by

seizing his property, including legal documents, medical records, and religious

documents, and by interfering with his efforts to seek administrative remedies. As

the district court correctly concluded, the appropriate remedy for these claims lies

in a civil rights action under Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971), rather than a § 2241 petition. See Tucker v. Carlson, 925 F.2d 330, 332

(9th Cir. 1991) (federal prisoner asserting civil rights violation must file

a Bivens action rather than a § 2241 petition); see also Hernandez v. Campbell, 204

F.3d 861, 864 (9th Cir. 2000) (a § 2241 petition is limited to challenges to “the

manner, location, or conditions of a sentence’s execution”). Even if, as Brown

contends, the alleged seizure of his property and interference with his

administrative remedies constituted a disciplinary action, that action did not subject

him to greater restrictions of his liberty sufficient to invoke habeas jurisdiction.

See Bostic v. Carlson, 884 F.2d 1267, 1269 (9th Cir. 1989), overruled on other

grounds by Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016).

      Brown’s “Motion for Arrest of Clerk’s Judgment” is denied as moot;

Brown’s opening brief was timely filed and has been considered by the court.

      AFFIRMED.




                                           2                                     20-15750